Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner for this application has changed.  Please address future correspondence to Juliet Switzer, Art Unit 1634.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/460408, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application does not provide description of each of the genes recited in claims 1 and 8.  For example, written description of TMCO2 and TCEB2 and RP11-480I12.10 was not identified in the provisional application.   Therefore the effective filing date of the instant claims is the filing of the PCT application, 2/17/2018.  
Restriction Requirement
Applicant’s election of the combination of MIR762HG, RP11-315I20.1, TADA2A, MEST, RP11-480I12.10, TMCO2, ZFP36L1, ATP1B3, CRAMP1, SPTY2D1-AS1, TNP1, AC007557.1, ACAP1, MARCKS, CTD-2568A17.1, PRM1, TCEB2 and TMEM31 without traverse, filed August 20, 2021, is acknowledged. Claims 11-17 and 19-30 are withdrawn as they are not directed to the elected combination.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


  Claims 1-10 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “generating a gene expression profile” which encompasses methods that are abstract ideas.  The instant specification teaches that “gene expression profile” is “the presence, absence, and/or levels of expression of a large number of genes.”  It represents a global picture of cellular function and can serve as a fingerprint.  Thus, “generating a gene expression profile” is reasonably interpreted to include a method in which previously obtained data regarding expression is analyzed to determine the presence, absence, or amount of the gene.  Claim 8 supports an interpretation that the “generating” is separate from a detection step, for example as it encompasses performing direct RNA measurement form the single cell and generating the profile from the measurement.  This sets forth a method where the step of detecting gene expression is separate from generating a gene expression profile.  As such, “generating a gene expression profile” as set forth in claims 1 and 8 is a judicial exception which is a mental process that is reviewing data from gene expression analysis.  This judicial exception is not integrated into a practical application because there is no step directed towards applying or using the profile. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional steps in claim 1, the only step is the “generating” step. 
 	Claims 2, 3, 4, and 8 recite presolution activity for generating the profile.  These do not integrate the judicial exception because they do not apply or use the exception in any meaningful way.  Furthermore, these techniques are pre-solution activity using conventional techniques and so they do not amount to significantly more than the judicial exceptions themselves.  For example, detecting gene expression from cDNA, isolating sperm, and constructing cDNA libraries were well-established techniques at the time of the invention.   For example, Spiess et al. (IDS) teach isolating single sperm and conducting gene expression analysis using real-time or digital-droplet PCR, both of which include a cDNA library creation step prior to amplification, and Yu et al (IDS) also teach single sperm RNA quantification that includes isolating single sperm reverse transcription of RNA to create a complementary library.  
Claims 5-6 add an additional step of “analyzing” the gene expression profile which is an abstract idea that is a mental step.  This step reasonably encompasses mere review of data to analyze for mutations. 
Claims 9 and 10 add three additional mental steps that are abstract ideas since they could be carried out in the mind.  
Claim 31 additionally recites a mental step that is an abstract idea.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8, 9, 10, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5 it is not clear how a gene expression profile can be analyzed for mutations.  That is, the specification teaches that a gene expression profile is “the presence, absence, and/or levels of a large number of genes” and it is not clear how you analyze a presence, absence and/or level of a large number of genes for mutations (specification ¶18).  
In claim 8, the claim is unclear for reciting generating a gene expression profile…”by RNA-SEQ library” because this is not a verb but a noun and it is not clear what it means generate a profile “by” a library.  
In claim 9, “the expression levels of the genes” lacks proper antecedent basis because claim 8 from which claim 9 depends does not recite or require determining expression levels of genes.  Although “generating an expression profile” could encompass analysis of the levels of genes, it does not necessarily and so the metes and bounds of the claim are confusing (specification ¶18).  
Furthermore in claim 9 it is not clear if the comparison of expression levels is between the same genes in the generated expression levels or with other genes in the control healthy sperm. 
Further still it is unclear in claim 10  how one could decide to use “the sperm” of claim 8 for in vitro fertilization since the sperm would have been destroyed during step (b) of the process.  It is unclear what it means to decide to use it for in vitro fertilization after the single sperm recited has been destroyed. 
Further still it is unclear in claim 31 it is unclear how “the sperm” which has been destroyed in during step (b) of the claim could still carry a risk for autism since the sperm itself no longer exists. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	The specification as filed does not provide evidence of possession of a method in which the group of genes recited in claim 8 is determined to be a “downregulated group.” Applicant pointed to paragraphs 33-34, 36, 38, and 40-41 as providing basis for the amendment.  Paragraphs 40-41 discuss downregulated genes as indicative of risk for autism, but it does not mention any of the genes recited in claim 8.  These genes are mentioned in paragraphs 33, and even more specifically in paragraph 35, both mentioning that these particular genes are upregulated when the sperm carries a risk for autism.  
	As such, the claim is rejected for new matter.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al.  (Nature Communications, 8, 14049, doi:  10.1038/ncomms14049 (2017), 12 pages; Cited in IDS) in view of Kimoto (Mol. Gen. Genet (1998) 258:233-239) and Yu et al. (Biology of Reproduction, 2017, 97(3), 490-496; Cited in IDS).
 	Zheng et al. teach a method for mRNA counting of individual cells (Abstract and throughout).  The reference teaches that characterizing the transcriptome of individual cells is fundamental to understanding complex biological systems.  In the method, single cells were isolated in gel bead in emulsion (GEM), and single-cell RNA-Seq libraries were prepared, including a step of creating a cDNA library (p. 9).  The resulting libraries were sequenced using a next generation sequencing technique (p. 10).  The sequencing data produced by the next generation sequencing technique is a generated “gene expression profile” because it is a listing of all genes expressed in the sample.   Furthermore, Zheng et al. teach analyzing the sequencing data for mutations including SNP (p. 10).  
 	 The references does not teach a method which generates a profile for all of the genes recited in claims 1 and 8 from a single sperm cell, or isolating a single sperm cell.  
  	Kimoto et al. teach a method that includes steps of isolating a single sperm of a healthy male (p. 234, first column), and creating a cDNA library using random hexamers.  The reference teaches analyzing gene expression from the cDNA library (p. 234, 2nd column).  
 	Yu et al. teach digital quantification of single-sell small RNA analysis in sperm.  The reference teaches that by modifying the protocols disclosed one could easily develop novel methods for single-cell RNA-seq of sperm (p. 494) .  
	Collectively, Kimoto et al. and Yu et al. demonstrate a desire in the art for the analysis of RNA in single sperm.  
 	Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method taught Zheng et al. so as to have isolated a single sperm and used single-cell RNA-Seq to analyze mRNA in the cells.  One would have been motivated to do so by the teaching of Zheng et al. that characterizing the transcriptome of individual cells is fundamental to understanding complex biological systems and the demonstrated interest in single-sperm RNA analysis as exemplified by Kimoto and Yu.  The process of counting mRNA in individual sperm cells and resulting sequencing data would necessarily result in a gene expression profile of all of the mRNA in the cell, thus, necessarily a profile of the presence or absence or level of each of the genes listed in the instant claims.    Thus, having considered this, the claimed invention is prima facie obvious.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. in view of Kimoto and Yu et al., as applied to claims 1-8 above, and further in view of Milekic et al. Molecular Psychiatry (2015) 20, 995-1001 (hereinafter “Milekic”).
 	Zheng, Kimoto and Zu et al. teach all of the limitations of claim 8. These teachings have been given previously in this office action and are incorporated here.
 	These do not teach (d) comparing the expression levels of the genes in the gene expression profile with reference expression levels of genes in a control healthy sperm; and (e) determining, based on step (d), whether the expression levels of the genes in the gene expression profile reflect an upregulated or down regulated group relative to the reference expression levels of genes in the control healthy sperm. 
 	However, Milekic teaches offspring from old fathers had transcriptional dysregulation of developmental genes implicated in autism (Milekic, Abstract). Milekic teaches 17 genes were differentially expressed between the old father sperm (genes in the expression profile) and the young father sperm (genes in a control healthy sperm) (Milekic p. 998, Supplementary Table 2). Milekic teaches that most of the genes that are abnormally expressed in the old father offspring are involved in the early stages of neurodevelopment, including brain patterning and synaptogenesis, processes implicated in autism (Milekic pp. 999-1000).
 	Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Zheng, Kimoto, and Yu to compare the expression levels of the sample genes (old father sperm) in the gene expression profile with reference expression levels of genes in control healthy sperm (young father sperm). It would have been obvious to perform single sperm cell RNA-Seq to determine which genes are differentially expressed in the samples and are associated with autism.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0194300 Zheng et al. in view of Kimoto, Yu et al., and Milekic et al. as applied to claim 9 above, and further in view of Akers “Does Older Sperm Cause Autism?” Healthline.com (2017) (hereinafter “Akers”).
 	Zheng et al., Kimoto, Yu et al. and Milekic et al. teach all of the limitations of claim 9. These teachings have been given previously in this office action and are incorporated here.
 	These do not teach (f) deciding whether or not to use the sperm for in vitro fertilization based on the determination in step (e). 
Akers teaches if parents can find out the father carries some high-risk genes that are significantly associated with autism, it allows them to decide whether or not to use a sperm donor before they create embryos (Akers p. 7/16). 
 	Therefore, it would have been prima facie obvious to a person of ordinary skill before the effective filing date to modify the method of Zheng et al., Kimoto, Yu et al. and Milekic to decide whether or not to use the sperm for in vitro fertilization as taught by Akers because parents may choose whether or not they wish to proceed with IVF with a high risk of autistic offspring. Once parents have determined the risk, they may wish to act on that determination by choosing to proceed with IVF or not.


Response to Remarks
 	The previously set forth objection was overcome by amendment to the claim. 
	The rejection under 101 is reformulated and applied to all pending claims.  Applicant argues that amended claim 8 recites method steps that are not routine and conventional.  However,  detecting gene expression from cDNA, isolating sperm, and constructing cDNA libraries were well-established techniques at the time of the invention.   For example, Spiess et al. (IDS) teach isolating single sperm and conducting gene expression analysis using real-time or digital-droplet PCR, both of which include a cDNA library creation step prior to amplification, and Yu et al (IDS) also teach single sperm RNA quantification that includes isolating single sperm reverse transcription of RNA to create a complementary library.  Furthermore, these techniques are pre-solution activity recited at a very high level of generality and so they do not amount to significantly more than the judicial exceptions themselves.  
	The rejection of claims 9 and 10 for lack of enablement was overcome by the amendment to the claims. 
	The prior art rejections were overcome by applicant’s arguments, particularly pointing out that Song teaches analyzing DNA which does not result in gene expression profiles.  
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634